Exhibit 10.1

ENNIS, INC.

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

Amendment No. 1

 

This AMENDMENT NO. 1 (the "Amendment") to the Amended and Restated Employment
Agreement entered into by and between Ennis, Inc., a Texas corporation
("Company") and Michael D. Magill, an individual ("Executive") (such agreement
being the "Employment Agreement"), is made by the parties as follows:

 

WHEREAS, Company and Executive are currently parties to the Employment Agreement
effective July 31, 2017; and

 

WHEREAS, the parties now desire to amend the Employment Agreement.

 

NOW THEREFORE, Company and Executive hereby agree to amend the Employment
Agreement as follows:

 

1.Definition of Good Reason.  The definition of Good Reason in Section 4(c) of
the Employment Agreement is amended in its entirety and replaced to read as
follows:

 

Good Reason means any of the following reasons:

 

(i)a material diminution in Executive's Base Salary or total compensation (as in
effect at the time);

 

(ii)a material, adverse change in Executive's title, authority, duties, or
responsibilities from those applicable to Executive as of the Effective Date;

 

(iii)a relocation of the geographic location of Executive's principal place of
employment by more than 50 miles from Midlothian, Texas;

 

(iv)a material breach by Company of any written agreement with Company,
including this Agreement;

 

(v)the failure of any successor to Company to assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform if no succession had taken place; and

 

(iv)a material adverse change in the reporting structure applicable to
Executive.  

1

 

--------------------------------------------------------------------------------

 

2.Termination By or of Executive After Change of Control.  The first two
sentences of Section 4(d) are amended in their entirety and replaced to read as
follows:

 

Notwithstanding any other provision contained herein, if at any time during the
period commencing 90 days prior to a Change of Control Event and ending 12
months after the Change of Control Event (the "Change of Control Period"),
Executive's employment is terminated, other than by death, either (i) by the
Company other than for Cause as provided in Section 4(b), or (ii) by Executive
for Good Reason as provided in Section 4(c), then in addition to any other
amounts payable to Executive pursuant to this Agreement, other than the
Severance Payment, Company shall pay to Executive, Accrued Compensation plus an
amount equal to two times (2.0x) the sum of (x) Executive's then annual Base
Salary plus (y) an amount equal to Executive's Discretionary Bonus for the
immediately preceding fiscal year (the "Change of Control Severance
Payment").  Subject to Section 4(j), the Change of Control Severance Payment
shall be paid in periodic bi-weekly payments over a period of one (1) year in
accordance with the ordinary payroll practices of Company.  In the event that
Executive is terminated and commences receiving the Severance Payment and it is
later determined that Executive is entitled to the Change in Control Severance
Payment, Executive shall receive a catch-up payment (the "Catch-up Payment"),
payable no later than 90 days following the termination of Executive's
employment, equal to the additional payments Executive would have received
during the period beginning on the date of his termination from employment and
ending on the date the Catch-Up Payment is made had Executive received the
Change in Control Severance Payment in the first instance.  

 

3.Mitigation.  Section 5 is amended in its entirety and replaced to read as
follows:

 

MITIGATION.  Upon termination of this Agreement for any reason, Executive shall
not be obligated to seek other employment or take any other action by way of
mitigation of Severance Payment set forth in Section 4(a) and 4(c) or the Change
of Control Severance Payment set forth in Section 4(d), and such amounts shall
not be reduced whether or not Executive obtains other employment; provided,
however, that Company shall maintain a right of set-off for damages and/or harm
resulting from a breach of this Agreement or any improper acts or conduct of
Executive which harm Company.




2

 

--------------------------------------------------------------------------------

4.Release.  Section 7 is amended in its entirety and replaced to read as
follows:

 

RELEASE.  Notwithstanding any other provision in this Agreement to the contrary,
Executive agrees to execute upon termination (and not to revoke) a separation
agreement and general release of claims acceptable to Company (the
"Release").  If Executive fails to execute and deliver the Release, or revokes
the Release, within forty-five (45) days of the date on which Executive's
employment terminates, Executive agrees that he is entitled to receive neither
the Severance Payment set forth in Sections 4(a) and 4(c) nor the Change in
Control Severance Payment set forth in Section 4(d).  If such forty-five (45)
day period straddles two (2) taxable years of Executive, then Company shall
commence the Severance Payment or the Change in Control Severance Payment, as
applicable,  starting in the second of such taxable years, regardless of the
taxable year in which Executive actually delivers the executed Release; provided
that, the first installment payment shall include all amounts that would
otherwise have been paid to Executive during the period beginning on the date of
his termination from employment and ending on the first payment date if no delay
have been imposed. For purposes of this Agreement, the Release shall be
considered to have been executed by Executive if it is signed by his legal
representative in the case of legal incompetence or on behalf of Executive's
estate in the case of his death.  In no event shall the Severance Payment or
Change in Control Severance Payment be made hereunder until the period in which
to revoke the Release has terminated.

 

5.Section 280G.  Section 30 is amended in its entirety and replaced to read as
follows:

 

SECTION 280G.  Notwithstanding anything in this Agreement to the contrary, if
Executive is a "disqualified individual" (as defined in Section 280G(c) of the
Code), and the payments and benefits provided for in this Agreement, together
with any other payments and benefits which Executive has the right to receive
from Company or any other person, would constitute a "parachute payment" (as
defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Agreement shall be either (a) reduced (but not below zero)
so that the present value of such total amounts and benefits received by
Executive from Company and/or such person(s) will be $1.00 less than three (3)
times Executive's "base amount" (as defined in Section 280G(b)(3) of the Code)
and so that no portion of such amounts and benefits received by Executive shall
be subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full,

3

 

--------------------------------------------------------------------------------

whichever produces the better "net after-tax position" to Executive (taking into
account any applicable excise tax under Section 4999 of the Code and any other
applicable taxes).  The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order.  The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made applying principles, assumptions and procedures
consistent with Section 280G of the Code by an accounting firm or law firm of
national reputation that is selected for this purpose by Company (the "280G
Firm") (with all such costs borne by Company). In order to assess whether
payments under this Agreement or otherwise qualify as reasonable compensation
that is exempt from being a parachute payment under Section 280G of the Code,
the 280G Firm or Company may retain the services of an independent valuation
expert.  If a reduced payment or benefit is made or provided and through error
or otherwise that payment or benefit, when aggregated with other payments and
benefits from Company (or its affiliates) used in determining if a "parachute
payment" exists, exceeds $1.00 less than three (3) times Executive's base
amount, then Executive shall immediately repay such excess to Company upon
notification that an overpayment has been made.  Nothing in this paragraph shall
require Company to be responsible for, or have any liability or obligation with
respect to, Executive's excise tax liabilities under Section 4999 of the Code.

 

6.Force and Effect.  Except as otherwise set forth in this Amendment, the
Employment Agreement shall remain in full force and effect.

 

7.Effective Date of this Amendment.  This Amendment shall become effective as of
May 15, 2019.

 

[SIGNATURES ON NEXT PAGE]




4

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Executive have executed this Amendment effective
as of the day set forth above.

 

ENNIS, INC.:

EXECUTIVE:

By: /s/ Alejandro Quiroz

/s/ Michael D. Magill

Its: Compensation Committee Chairman

Michael D. Magill

 

 

5

 